Citation Nr: 0945689	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-24 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Entitlement to service connection for the residuals of a 
cold injury to the feet.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 







INTRODUCTION

The Veteran had active service from June 1967 to April 1970.  
He served in Vietnam from September 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

In a March 2007 decision, the Board remanded this case for 
additional development.  

The Board notes that, in October 2009, the Board received a 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) appointing the Texas Veterans 
Commission as the Veteran's representative.

Due to a hearing request, it is again necessary to return 
this case to the RO for further development.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.

REMAND

A review of the Veteran's claims file reveals that, due to a 
hearing request, this matter is not ready for appellate 
disposition.  In October 2009, the Board received a statement 
from the Veteran in which he inquired whether a hearing was 
necessary, and, if so, he wished to be scheduled for a local 
hearing.  The Board subsequently contacted the Veteran 
seeking clarification of his hearing request.  The Veteran 
responded that he desired a videoconference hearing at the RO 
before a Veterans Law Judge.  Given the foregoing, this case 
must be returned to the RO to arrange for a videoconference 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference Board hearing at the RO.  
A copy of the notice letter sent to the 
Veteran concerning this hearing should be 
included in the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

